ORDER
The petitioner's application for a writ of habeas corpus, to question the legality of his confinement in a federal penitentiary is denied for want of jurisdiction. The power to entertain a writ of habeas corpus is dependent on jurisdiction over the custodian, in this case the warden of the federal penitentiary in El Reno, Oklahoma. Brittingham v. U.S., 982 F.2d 378 (9th Cir.1992). Federal officials acting in their official capacities are not answerable to this Court. Beeman v. Olson, 828 F.2d 620 (9th Cir.1987).
ALL JUSTICES CONCUR.